Citation Nr: 0700713	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-10 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to the service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified service on active duty from November 
1966 to November 1968; he served in Vietnam from November 
1967 to November 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from April and October 2004 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
August 2006, the veteran and his spouse testified before the 
undersigned at a personal hearing conducted at the RO.  The 
case is before the Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic hearing loss disability resulting from service 
has not been demonstrated.

2.  The veteran's basal cell carcinoma cannot be related to 
his period of service.

3.  The veteran's cardiac disabilities cannot be related to 
his period of service, they are not etiologically related to 
the service-connected PTSD, and the service-connected PTSD 
has not caused any increase in severity of the diagnosed 
cardiac disabilities.




CONCLUSIONS OF LAW

1.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2006).

2.  Basal cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6)(iii), 3.309(e) (2006).

3.  Cardiac disabilities were not incurred in or aggravated 
by service, are not proximately due to or the result of a 
service-connected disability, and were not aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.310(a), 3.310(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January and May 2004 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  He 
was told what evidence was needed to substantiate his claims, 
as well as what evidence and information VA would obtain on 
his behalf and what information and evidence he could submit.  
He was told to submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  He was 
informed of the provisions of Dingess/Hartman in May 2006.




II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d) 
(2006); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Finally, and as pertinent in the present case, service 
connection may be granted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

38 C.F.R. § 3.309(e) Disease associated with exposure to 
certain herbicide agents.   If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of §3.307(a)(6) are met even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of §3.307(d) are 
also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Hearing loss

The evidence of record indicates that the veteran was a 
gunner aboard a "Duster" tank in Vietnam.  He and several 
comrades stated that they were exposed to an extreme amount 
of noise when the weapons aboard the tank were fired.  They 
all indicated that following firing of the weapons, their 
ears would ring and they would have temporary difficulty 
hearing others.  The veteran had testified that they had not 
been provided any ear protection.

The veteran's service medical records show that his hearing 
was normal throughout service.  At the time of his November 
1968 separation examination, his hearing was within normal 
limits.

In November 2002, a private audiological examination 
identified a bilateral sensorineural hearing loss.  He had 
stated that he had had a hearing loss for many years.  He had 
worked for many years as a truck driver and he stated that 
the hearing loss was now worse.

The veteran was afforded a VA examination in October 2004.  
He again referred to the loud noise he was exposed to during 
his tour of duty in Vietnam.  He also admitted to significant 
post-service noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
70
85
95
LEFT
45
55
70
85
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 62 in the left ear.  The 
examiner rendered the following opinion: 

The veteran's service medical records showed that 
he entered and exited military service with normal, 
bilateral, hearing sensitivity according to his 
pure tone, air conduction thresholds.  This 
veteran's bilateral hearing loss and tinnitus were 
not due to or aggravated by military service.

An August 2006 private examination also noted his profound 
bilateral hearing loss.  However, there was no opinion 
proffered as to its etiology.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability has not been established.  The 
veteran's service medical records were completely silent as 
to complaints of or treatment for any hearing loss.  However, 
the Board notes that service connection can still be 
established, even if a hearing loss was not present in 
service or at separation from service, if the medical 
evidence shows the loss is actually due to incidents during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Unfortunately, the medical evidence of record does not 
indicate that the veteran's hearing loss is related to 
incidents that occurred in service.  The VA examination 
conducted in October 2004 ruled out an etiological 
relationship between the noise exposure in service, which the 
Board concedes, and the later development of a bilateral 
hearing loss.  As a consequence, service connection is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.

Skin cancer (basal cell carcinoma)

The veteran had contended that he has basal cell carcinoma as 
the result of his service.  He said that he was exposed to 
herbicides during his tour of duty and that this caused his 
condition.  He also indicated that he had suffered many 
sunburns, to include many after service.

The relevant evidence of record includes the service medical 
records.  The February 1966 preinduction examination noted 
that his skin was normal.  At the time of the November 1968 
separation he stated that he had had a skin rash 6 years 
before (prior to service) which had resolved without 
residuals.  The objective examination was negative for any 
skin disorders.

In 2002, the veteran underwent a Mohs procedure for the 
removal of a basal cell carcinoma lesion on his nose.  In May 
2002, he underwent nasal reconstruction.

VA examined the veteran in April 2005.  This examination 
noted that he had been diagnosed with basal cell carcinoma in 
1999.  The examiner stated that "[t]his veteran had exposure 
to Agent Orange, however, it is not likely that this basal 
cell carcinoma is related to exposure to Agent Orange."  
Rather, the examiner rendered the opinion that his basal cell 
carcinoma, which was on an exposed surface, was more likely 
related to multiple post-service sunburns.

In September 2006, the veteran's private physician wrote that 
he had been treating the veteran for psoriasis and basal cell 
carcinoma caused by over-exposure to sunlight.  He rendered 
the opinion that the veteran's basal cell carcinoma was at 
least partially related to his military service.  He stated 
that sunlight exposure in Vietnam could certainly influence 
the development of skin cancer.  He was unsure as to the role 
of Agent Orange in the development of basal cell carcinoma, 
noting that the government had rules for determining what was 
related.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for basal cell 
carcinoma has not been established.  Since the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  However, basal cell 
carcinoma is not one of the diseases listed at 38 C.F.R. 
§ 3.309(e) as being presumptively related to such exposure.  
Therefore, service connection under the provisions of 
38 C.F.R. § 3.309(e) cannot be granted.  Nor can service 
connection be granted on a direct basis.  There is no 
indication that this condition was present in service; in 
fact, this disease was not diagnosed until 1999, some 30 
years after his separation.  The VA examination attributed 
the disorder to post-service sunburns.  While his private 
physician stated that exposure to sunlight in Vietnam could 
have influenced the development of basal cell carcinoma, the 
Board finds that this opinion is too speculative in nature 
and cannot provide a basis for service connection.  The use 
of equivocal language such as "possible" makes a statement 
by an examiner speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  Rather, the evidence strongly 
suggests that the many sunburns that occurred after his 
service, as noted by the VA examination, are the more likely 
cause of the carcinoma and not the one year of service in 
Vietnam.  Therefore, service connection is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for basal cell carcinoma.


Cardiac disabilities

The veteran has contended that his heart disorders either had 
their onset in service or are directly related to the stress 
caused by his service-connected PTSD.

The service medical records do not show that the veteran was 
diagnosed with any cardiac disorders during his period of 
service.  His November 1968 separation examination made 
reference to scarlet fever in childhood; however, his 
cardiovascular system was within normal limits.

In 2003, the veteran was seen with complaints of chest pain.  
He was found to have occluded arteries and valvular damage.  
He was also found to have hypertrophic cardiomyopathy.  He 
underwent a myomectomy and a mitral valve replacement.  He 
also had a pacemaker inserted for the control of bradycardia.  

VA afforded the veteran an examination in April 2005.  The 
examiner noted that there was no indication of treatment for 
a heart condition while the veteran was on active duty.  He 
was noted to have had rheumatic fever at the age of 11.  He 
was seen in 2000 with complaints of chest pain for which he 
underwent stenting.  One year later he had occlusion and he 
underwent re-anastomosis.  In 2003, he again had chest pain 
and he was found to have mitral valve damage, for which he 
had a valve replacement.  He was also diagnosed with 
hypertension in 2003.  The examiner could not state that he 
had a cardiac condition that was related to his period of 
service.  Rather, he had developed valvular disease after 
service which was related to his preservice rheumatic fever. 
His coronary artery disease was also likely related to the 
childhood rheumatic fever.  The examiner commented that an 
opinion that it was related to service would be too 
speculative.  

The veteran was re-examined by VA in March 2006.  The 
examiner had reviewed an August 22, 2005 note from the 
veteran's private physician which had noted that his PTSD may 
have had an adverse affect on his heart.  The examiner had 
also reviewed numerous articles submitted by the veteran that 
suggested a link between emotional trauma and heart disease.  
The examiner then stated 

I am now asked to render an opinion based on review 
of the records and opinions of an outside 
clinician.  This examiner will not dispute that 
stress and combat experience cannot have a 
deleterious effect on the body in general, however, 
I think this is most generalizable and speculative 
in nature to isolate in this particular case as to 
the effects, aggravation, of causality of post-
traumatic stress disorder on this Veteran's current 
cardiac conditions.  I have read the literature 
placed forth and submitted by the Veteran and his 
attorney.

Given that, in light of review of these established 
conditions of the Veteran, it would be mere 
speculation for me to make any statement of nexus 
that the coronary artery disease, the mitral 
systolic murmur, and the hypertension have in 
relation to the Veteran's post-traumatic stress 
disorder.  Secondly, it would ill-founded to make a 
generalization of this nature.

In summary, I cannot without speculation address 
whether the post-traumatic stress disorder 
aggravated or led to the conditions at this time.  
I find there to be insufficient direct causal 
documentation pertinent to this Veteran's case.

The veteran then submitted a July 2006 statement from his 
private physician.  This physician indicated that the 
articles submitted by the veteran had been read and that the 
physician was familiar with the veteran's history.  It was 
stated that "[b]ased on your known progressive coronary 
artery disease and your history of post traumatic stress 
disorder, I feel that there is a direct correlation and that 
the PTSD has contributed substantially to your underlying 
heart problems."
 
The veteran has also submitted a copy of a 1999 Board 
decision which had found that, in that case, hypertension was 
causally related to the service-connected PTSD.  Service 
connection for the hypertension was awarded.  38 C.F.R. 
§ 20.1303 (2006) states the following:

Although the Board strives for consistency in 
issuing its decisions, previously issued decisions 
will be considered binding only with regard to the 
specific case decided.  Prior decisions in other 
appeals may be considered in a case to the extent 
that they reasonably relate to the case, but each 
case presented to the Board will be decided on the 
basis of the individual facts of the case in light 
of the appellate procedures and substantive law.

Therefore, while the Board has considered this prior 
decision, it is not binding and does not control the outcome 
of this appeal; rather, the facts of this particular case 
must be the determining factor.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a cardiac 
condition has not been established.  The service medical 
records do not support a finding that any cardiac condition 
was present in service.  They are silent as to any complaints 
of or treatment of a cardiac disorder.  While he was noted to 
have had rheumatic fever at the age of 11, there is no 
indication, given the silence of the inservice treatment 
records, that he experienced any residuals during service 
which could be found to represent incurrence of the claimed 
disorder or an aggravation of that rheumatic fever.  The 
veteran testified that he never had rheumatic fever as a 
child.  In any event, the service medical records do not show 
findings of a cardiac disorder.  It was not until years after 
service that such is shown.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (incurrence or aggravation may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

While a private physician provided a statement that there was 
a direct correlation between the veteran's service-connected 
PTSD and the development of a cardiac condition, the Board 
notes that no clinical records accompanied this statement and 
no rationale was provided to explain the cursory conclusion 
that PTSD in this veteran's case had caused his cardiac 
conditions.  Additionally, there is no indication that the 
veteran's claims file had been reviewed.  Therefore, this 
statement has little probative value.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Sklar v. Brown, 5 Vet. App. 
140 (1993) (the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion).  However, the VA examinations performed in April 
2005 and March 2006 found that no such opinion could be 
rendered in this case without resort to mere speculation.  
While it was agreed that stress and the rigors of combat 
would have a general deleterious effect upon the human body, 
there was no objective evidence that would permit the 
conclusion that this veteran's PTSD had either caused or 
aggravated his cardiac conditions, to include hypertension.  
This examiner had the claims file available for review.  This 
evidence is of greater probative value than the 
aforementioned opinion from the private physician since the 
examiner was able to make a fully informed opinion after a 
review of the claims file.  This thorough knowledge of the 
facts particular to the veteran, based on medical record 
documentation, provides a much firmer basis for a nexus 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." ).  

Although the veteran attributes his heart disability to PTSD, 
he, as a lay person, is not competent to render the requisite 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because the weight of the competent and probative 
medical evidence does not substantiate the veteran's 
assertions and this issue involves a medical determination, 
his testimony and statements alone are of little or no 
probative value.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In sum, after weighting all of the relevant evidence, it is 
found that the preponderance of the evidence is against the 
veteran's claim for service connection for a cardiac 
condition.




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for skin cancer, to include 
as due to exposure to herbicides (Agent Orange) is denied.

Entitlement to service connection for a heart disorder, to 
include as secondary to the service-connected PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


